Citation Nr: 0918153	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran had recognized guerrilla service and Philippine 
Army service from November 1944 to May 1946.  The appellant 
seeks benefits as a surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  Many years after service, the Veteran developed 
cerebrovascular problems, and a resulting cerebrovascular 
accident, from which he died in February 2006.  This 
condition was not caused by or related to any incident of 
service.

2.  At the time of the Veteran's death, the Veteran was not 
service-connected for any disability, and was not receiving 
VA benefits.  

3.  The Veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  A 
current disability must be related to service or to an 
incident of service origin.  A Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability.  
Boyer v. West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. 
West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant asserts that the Veteran's death is connected 
to his deteriorating health that resulted from hunger, 
thirst, physical exhaustion and lack of medication that the 
Veteran encountered in service.  She believes that these 
factors, as well as the Veteran's chronic bronchitis, chronic 
gastritis and peptic ulcer, resulted from service and later 
contributed to the Veteran's death.  

The Veteran died in February 2006.  His death certificate 
listed his immediate cause of death as cerebrovascular 
accident.  The Veteran was not service-connected for any 
disability at the time of his death.
 
In evaluating whether entitlement to service connection for 
the cause of the Veteran's death is warranted on a 
presumptive basis, there is no clinical evidence of record of 
cerebrovascular accident until February 2006, approximately 
60 years after separation from service.  Accordingly, the 
Board finds that entitlement to service connection for the 
cause of the Veteran's death on a presumptive basis is not 
warranted because cerebrovascular accident was not shown 
within the applicable presumptive period following his 
separation from service.  38 C.F.R. § 3.309.  

The Board now turns to the issue of whether service 
connection for the cause of the Veteran's death is warranted 
on a direct basis.

The record reflects that the Veteran died as a result of 
cerebrovascular accident in February 2006.  At no time has 
any treating provider related the Veteran's cerebrovascular 
accident to his period of active service.

There are no available service records demonstrating that the 
Veteran developed cerebrovascular problems, nor is there 
medical evidence of any such condition for more than 60 years 
after separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment or symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The appellant contends that the Veteran incurred 
cerebrovascular problems that led to cerebrovascular accident 
while in service, but did not contact any medical facility to 
diagnose it due to the hardship of the time.  Furthermore, 
although she asserts that the Veteran's cerebrovascular 
problems were incurred in service, or, alternatively, 
resulted from physical exhaustion to which the Veteran was 
subjected in service, there is no medical opinion of record 
establishing any such relationship.  The Board notes that the 
Veteran is not service-connected for any disability.  In 
addition, the claims file does not contain any competent 
evidence to show that the Veteran had any service-connected 
disability, which could have caused or contributed 
substantially to the Veteran's death.  The Board finds that 
there is no evidence connecting cerebrovascular accident to 
the Veteran's service.  Thus, the Board finds that the 
Veteran is not entitled to service connection either on a 
direct or secondary basis.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   
As there is no evidence of any cerebrovascular problems 
either in service or for many years after, the Board finds 
that an opinion regarding the etiology of the Veteran's cause 
of death need not be obtained in this case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, there is no 
probative evidence relating the Veteran's cerebrovascular 
accident to his period of active service.  Accordingly, 
service connection is not warranted on direct basis for the 
cause of the Veteran's death.  

The appellant submitted statements, claiming that the Veteran 
had suffered physical exhaustion due to hunger, thirst and 
weather conditions in service, which contributed to his 
cererovascular problems and cerebrovascular accident that 
caused his death.  However, the appellant, as a layperson, is 
not competent to give a diagnosis or medical opinion on the 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
Thus, her allegations alone are insufficient to constitute 
competent medical evidence.  

The Board notes that the appellant claims that the Veteran 
should have been service-connected for disabilities caused by 
the Veteran's physical exhaustion in service, including 
chronic bronchitis, chronic gastritis and peptic ulcer, 
during his lifetime.  However, the appellant has not 
submitted any evidence or alleged that any specific incident 
in service caused or contributed to the Veteran's death.  
Furthermore, there was no diagnosis associated with the 
Veteran's service at the time of the Veteran's death.  The 
appellant's claim that the Veteran's physical exhaustion in 
service contributed to his death, therefore, lacks merit.

In conclusion, the evidence demonstrates that the Veteran's 
cerebrovascular problems, including cerebrovascular accident, 
developed many years after service, and was not caused by any 
incident of service.  There is no competent medical evidence 
which relates the Veteran's cause of death to his service.  
Thus, there is no basis for service connection for the cause 
of the Veteran's death.  As the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the Veteran's death, the Board finds that the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2006; and a 
rating decision in December 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2007 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the Veteran's death is 
denied.





____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


